06/09/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0535

                        Cause No. DA 21-0535


 FLATHEAD LAKERS INC., a Montana non-profit public benefit corporation,
 AMY J. WALLER, STEVEN F. MOORE, CYNTHIA S. EDSTROM, ADELE
 ZIMMERMAN, MARTIN FULSAAS and GAIL A. WATSON-FULSAAS,
 LAUREL FULLERTON, ALAN and DEIRDRE COIT, and FRANK M.
 WOODS,

                Petitioners/Appellees,

 WATER FOR FLATHEAD’S FUTURE,

                Intervenor/Appellee,
        v.

 MONTANA DEPARTMENT OF NATURAL RESOURCES AND
 CONSERVATION

                Respondent/Appellant,
and

 MONTANA ARTESIAN WATER COMPANY,

                Respondents/Appellants.


On Appeal from the Montana First Judicial District Court, Lewis and Clark County
                     Honorable Kathy Seeley Presiding
                         Cause No. CDV-2018-135

                                       ORDER

      Upon consideration of Appellees’ motion for an extension of time, made
pursuant to M.R.App.P., Rule 26, and good cause appearing.

      IT IS HEREBY ORDERED that Appellees are granted a 30-day extension
from the current deadline of June 12, 2022, within which to file its answer brief,
which will also include their cross-appeal argument. Appellees brief is now due on
or before July 12, 2022




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                            June 9 2022